Case 1:19-cr-00150-RM Document 33 Filed 06/27/19 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-150-RM

UNITED STATES OF AMERICA,

Plaintiff,

v.

JUSTIN NEISLER,

Defendant.



UNOPPOSED MOTION FOR ORDER DIRECTING THE UNITED STATES MARSHAL
          TO TRANSPORT DEFENDANT FOR EVIDENCE VIEW


        COMES NOW defendant Justin Neisler, by through counsel Martin Stuart of

McDermott Stuart & Ward LLP, and requests the Court issue an order directing the

United States Marshal to transport him for participation in an evidence view.

        AS GROUNDS:

        1.    The defendant has been charged with an eight count indictment alleging

production, transportation, and possession of visual depictions of minors engaging in

sexually explicit conduct pursuant to 18 U.S.C. §§ 2251(a) and (e), 2252A(a)(1) and

(b)(1), and 2256(8)(A). (Doc. 16).

        2.    The defendant is currently being detained in the Clear Creek County Jail,

Georgetown, Colorado, in the custody of the United States Marshal Service (USMS).

        3.    It is necessary for trial preparation for the defendant, defense counsel, and

a defense expert be allowed to collectively and contemporaneously review discovery in


                                            1
Case 1:19-cr-00150-RM Document 33 Filed 06/27/19 USDC Colorado Page 2 of 4




the possession or control of the government. The government alleges that some

evidence it holds in this case constitutes visual depictions of minors engaging in

sexually explicit conduct and therefore will not provide copies to the defense.

      4.     Rule 16(a)(1)(E) permits a defendant to copy documents and photographs

within the possession, custody, or control of the government. Although, The Adam

Walsh Child Protection and Safety Act of 2006, Pub. L. No. 109-248, §§ 504, 120 Stat.

587, 629 (2006), codified at 18 U.S.C. § 3509(m) was enacted to prevent the

unauthorized release and redistribution of child pornography into the public domain. The

Act provides that “[i]n any criminal proceeding, any property or material

that constitutes child pornography [as defined in 18 U.S.C. § 2256] shall remain in the

care, custody, and control of either the Government or the court.” 18 U.S.C. §

3509(m)(1). The Act explicitly overrides Rule 16(a)(1)(E) in limiting a defendant’s

access to alleged child pornography at issue. The Act provides that, “[n]otwithstanding

Rule 16 . . . a court shall deny, in any criminal proceeding, any request by the defendant

to copy, photograph, duplicate, or otherwise reproduce any property or material that

constitutes child pornography,” as long as the government makes the materials

“reasonably available” to the defendant. 18 U.S.C. § 3509(m)(2)(A).

      5.     Defense counsel has conferred with AUSA Patricia Davies regarding the

defense request to view evidence which the government believes is regulated by 18

U.S.C. § 3509(m). AUSA Davies does not oppose the defense request in the instant

motion and has offered to make the requested materials “reasonably available” and to

facilitate procedures in which the USMS will transport the defendant to U.S. Attorney

Office (USAO) space in the Byron Rodgers Federal Courthouse, and FBI agents will



                                            2
Case 1:19-cr-00150-RM Document 33 Filed 06/27/19 USDC Colorado Page 3 of 4




supply a laptop/hard drive with the requested alleged 18 U.S.C. § 3509(m) materials.

Defense counsel, the defendant, and a defense expert will be in a closed room while

FBI agents remain outside the room to insure the laptop does not leave USAO space.

The defense will agree not to attempt to copy or otherwise take any of the alleged 18

U.S.C. § 3509(m) content from USAO space. At the conclusion of the evidence view

the FBI agent/government will notify USMS which will then take custody of the

defendant immediately and return him to a pretrial detention facility. The defense

further requests that the defendant be allowed to participate in the evidence view

without restraints as flight concerns would be minimal in such a setting.

      6.     It is therefore requested that the Court issue an order directing the U.S.

Marshal to transport Mr. Neisler to the fifth floor of the Byron Rodgers Courthouse on

July 15, 2019, at 9:30 AM to facilitate an evidence view in utilizing the above suggested

procedure.



                                         Respectfully submitted,


Dated: June 27, 2019


                                         By: s/Martin Stuart
                                            MARTIN STUART, counsel for
                                            Mr. Neisler
                                             McDermott Stuart & Ward, LLP
                                            140 E. 19th Ave., Suite 300
                                             Denver, CO 80203
                                             Phone 303-832-8888
                                             mstuart@mswdenver.com




                                            3
Case 1:19-cr-00150-RM Document 33 Filed 06/27/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of June 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.



/s/ Martin Stuart
Martin Stuart




                                               4
